Title: To James Madison from William Willis, 29 September 1802
From: Willis, William
To: Madison, James


					
						Respected Sir.
						Barcelona 29th. Sept. 1802.
					
					I herewith Enclose you Copies of my Last of the 19th. inst., Since which nothing New has taken place.  I 

have not yet been able to get the Papers and Plate Promised me from the Person who has told me he 

has them, as he has removed them out of the Gates, and when I have been for them, he has either been 

absent or he had Company; but I am Confident he will make no bad use of them.  As Soon as I get 

them, I Shall enclose a Set of them to you, and Shall Send the Plate by the first vessel bound to either of 

the Places mentionned to you in my Last.  The Name of the person who has these Papers, is James Mills, 

whose unfortunate Situation, and his being in Madrid much of his time precludes him even from 

Suspicion of having Any thing to do with the business of the fabrication or Circulation, but I Shall take 

Affidavit on the Subject, when I get those things.
					It Appears to me to have been a villanous plan in the Person who Sent them to Mills, to injure 

him if Possible, and Also to involve me in the injury, as I have advanced him a Large Sum to defend his 

Ship against the Spanish Government on the Accusation of the Dutch Consul.
					There is now a Sweedish Frigate in the Road which will take under her Convoy two American Vessels 

which are here Ready to Sail.  I Am with Respectfull Esteem Respected Sir your Most Humble Servant
					
						Willm. Willis
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
